Citation Nr: 1727502	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-26 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In May 2014 and September 2016, the Board remanded the claims for additional development. 

The Board notes that the Veteran was originally represented in this matter by The American Legion, as reflected in a January 2008 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  However, in December 2013, the Veteran submitted a new VA Form 21-22, appointing Disabled American Veterans as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

The issue of entitlement to service connection for right ear hearing loss is set forth below.  The Veteran's claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will inform the Veteran when further action, on his part, is necessary.


FINDING OF FACT

The Veteran's right ear sensorineural hearing loss is not a result of service, did not occur coincident with service, and did not manifest to a compensable degree within one year of service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304 (b). 

Certain chronic disabilities, such as hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, supra. 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

Notably, §3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . [t]herefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran contends that he currently has right ear hearing loss that is related to his exposure to noise while in service.  The Board notes that service connection for left ear hearing loss has been granted. 

Initially, the Board notes that an April 2009 VA examination revealed right ear hearing loss sufficient for VA purposes.  Accordingly, the first element of service connection, a current disability, is met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the question becomes whether the Veteran's right ear hearing loss disability is related to his military service.

The Veteran's service treatment records show no complaints of, or treatment for, hearing loss at any time.  A June 1969 separation audiogram showed right ear pure tone thresholds of 10, 5, 10, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.

In fact, a hearing loss disability was not formally diagnosed until the April 2009 VA examination, nearly 40 years after service.  As the competent evidence fails to show a hearing loss disability in service, or for many years thereafter, the question in this case becomes whether the current hearing loss disability is etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

In its May 2014 remand, the Board found the April 2009 examination report to be inadequate for multiple reasons, to include being based on an inaccurate factual basis, and remanded the claim to afford the Veteran a new audiological examination.  Such was undertaken in September 2014; however, that report did not address threshold shifts in the Veteran's hearing and, in its September 2016 remand, the Board again ordered a new audiological examination to address the etiology of the Veteran's hearing loss.

Thus, in October 2016, following a review of the Veteran's records, a VA audiologist provided an examination report that addressed the etiology of his right ear hearing loss.  The audiologist concluded that the Veteran had right ear hearing loss that was less likely than not caused by or a result of his military service.  In support of her conclusion, the audiologist noted that the Veteran's hearing was normal on his separation audiogram, which indicated that there was no noise-induced hearing loss.  In addition, the audiologist noted that the Veteran's right ear hearing had improved over the course of his military service.  This was an indication, she explained, that there was no aggravation of any hearing loss condition, as he separated with better right-ear hearing than when he started.  Citing to medical knowledge concerning acoustic trauma and instantaneous or rapid development of noise-induced hearing loss, the audiologist found that there was no basis for delayed-onset hearing loss in this case.  Thus, there was no link between in-service noise exposure and the Veteran's current right ear hearing loss.  Notably, there is no medical opinion of record to the contrary.

The Board finds the VA audiologist's opinion to be highly probative, as it was based on a thorough review of the Veteran's claims file.  Most importantly, the opinion provided an adequate rationale for the conclusion provided.  Accordingly, it is entitled to great probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the in-service audiograms and the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

Ultimately, it is the responsibility of the claimant to present and support a claim for benefits under the laws administered by VA. 38 U.S.C.A. § 5107 (a).  Here, there is no competent evidence showing a right ear hearing loss disability during service or within the year following discharge from service, and there is no medical opinion of record linking the Veteran's current right ear hearing loss to his active duty service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See Gilbert, supra; 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Service connection for right ear hearing loss is denied. 


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2016).  In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essentially for a proper appellate decision").

In its May 2014 remand, the Board instructed the AOJ to provide the Veteran with a VA examination to address his claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Such an examination was performed in September 2014.  In its September 2016 remand, the Board again remanded the claim, this time for an addendum opinion that addressed both the Veteran's lay statements concerning the onset of his peripheral neuropathy, as well as any possible link between such neuropathy and Agent Orange exposure, manifested as early-onset neuropathy. 

In January 2017, the Veteran underwent a VA examination.  At that time, the examiner concluded that it was less likely than not that the Veteran's peripheral neuropathy was due to his military service.  As rationale, she indicated that the Veteran's service treatment records (STRs) showed no peripheral neuropathy condition in service, and there were no medical records to support a chronicity of the condition from 1969 to the present, as indicated by the Veteran. 

The January 2017 VA examiner also concluded that the Veteran's peripheral neuropathy was not due to his conceded Agent Orange exposure.  As rationale, she indicated that there was no indication of a peripheral neuropathy condition in the Veteran's STRs.  She indicated that the Veteran first reported numbness of the feet in 2008, and that there was no documentation in the STRs or post-service medical record to support a finding that the Veteran had neuropathy in service or that peripheral neuropathy developed within a year after active duty service. 

The Board finds the January 2017 examination report to be inadequate.  The VA examiner, in finding that it was less likely than not that the Veteran's peripheral neuropathy had it nexus in service, concluded that there was a lack of documentation of such a condition in the Veteran's STRs and discounted the Veteran's lay statements of a 1969 onset of neuropathy, based on such.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). 

In addition, the Board finds that the examiner's conclusion was based on an inaccurate factual premise, and therefore inadequate for purposes of deciding his claim.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Specifically, the January 2017 VA examiner based her conclusion on the fact that the Veteran first reported numbness in 2008.  However, the record contains the report of a September 1969 VA medical examination, during which the Veteran reported right leg and ankle numbness.  The Board notes that this examination was performed 3 months after the Veteran's discharge from service. 

Based on such, upon remand, a new VA examination must be obtained, and the examiner must consider the whole of the medical evidence of record, to include the Veteran's lay statements regarding service incurrence and continuity of symptoms since service.

Finally, with regard to the Veteran's claim for a TDIU, such matter is inextricably intertwined with the service connection claim remanded herein, as the outcome of such claim may materially affect his TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the Veteran's TDIU claim must be deferred. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for an appropriate VA examination to determine the etiology of his bilateral peripheral neuropathy.  All medically necessary tests should be performed.  The record should be made available to the examiner, and the examination report should include a discussion of the Veteran's documented medical history and his assertions, to specifically include his lay statements regarding the onset of his bilateral peripheral neuropathy. 

a) Taking into consideration and discussing the Veteran's lay statements, the examiner must provide an opinion as to whether the Veteran has early-onset peripheral neuropathy, manifesting within one year after the date of last exposure to herbicides, including Agent Orange, during his military service in Vietnam.  If the Veteran does not have early-onset peripheral neuropathy, the examiner must state an opinion as to whether the Veteran's diagnosed neuropathy of the upper and lower extremities is related to herbicide exposure, including Agent Orange.

b) Taking into consideration and discussing the Veteran's lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (that is, a 50 percent probability or more) that any diagnosed peripheral neuropathy was caused by service or otherwise related to the Veteran's military service.

c) Taking into consideration and discussing the Veteran's lay statements, the examiner should also offer an opinion as to whether it is at least as likely as not (that is, a 50 percent probability or more) that any peripheral neuropathy was caused or aggravated by a service-connected disability. Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be given for any opinion provided.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


